PER CURIAM:
Rebekah A. Phelps-Davis and Shirley L. Phelps-Roper seek to appeal the district court’s order denying their motion to dismiss or for summary judgment in Appellee’s civil suit. This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2000), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2000); Fed.R.Civ.P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 69 S.Ct. 1221, 93 L.Ed. 1528 (1949). The order Phelps-Davis and Phelps-Roper seek to appeal is neither a final order nor an appealable interlocutory or collateral order. Accordingly, we dismiss the appeal for lack of jurisdiction. We further deny the Appellants’ renewed motion for stay, motion for emergency hearing, and motion for the district court to provide original audio tapes. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.